DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/05/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an electric vehicle” (Claim 1) “disposed below a back seat” (Claim 2), and “the front of the vehicle” (Claim 6 and 9 – disposition of device within vehicle and orientation is difficult to ascertain when vehicle is only shown in frame rails absent back seat, etc.), must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “an interior air,” (line 5) should be rewritten as: “interior air.” Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the driving sound” (line 14) should most likely be rewritten as: “a driving sound.” Appropriate correction is required.
Claim 6 and 9 are objected to because of the following informalities:  the limitation “the front of the vehicle” should be rewritten as: “a front of the vehicle.” Appropriate correction is required
Claim 9 is objected to because of the following informalities:  the limitation “a suction port” (line 5) should be rewritten as: “the suction port.” Appropriate correction is required
Claim 11 is objected to because of the following informalities:  the limitation “a noise” (line 10) should be rewritten as: “noise.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the limitation “an electrical component” (line 9-10) should be rewritten as: “the electrical component.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first/second noise reduction member” in claim 1/11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the limitation: “matched with" (line 11) which is unclear and therefore renders the claims indefinite. Appropriate correction is required.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the limitation: “the interior" (lines 15-16) which is of unclear antecedent basis and therefore renders the claims indefinite. The limitation should be rewritten as: “an interior of the electric vehicle.” Appropriate correction is required. Appropriate correction is required.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the limitation: “noise caused by driving the battery pack from flowing" (lines 15-16) which is unclear and therefore renders the claims indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugitate et al. (US 10,399,455 B2).
[Claim 1] Regarding Claim 1, Sugitate discloses: A battery storage device (See, e.g., Fig.1-13, 20) for an electric vehicle (See, e.g., Fig.1-13, V) comprising: a battery case (See, e.g., Fig.1-13, 21) accommodating a battery pack (See, e.g., Fig.1-13, 40) in an internal space of the battery case (See, e.g., Fig.1-13, 22), with the battery case including an air suction port (See, e.g., Fig.1-13, 27+4a) through which an interior air is sucked and an air discharge port (See, e.g., Fig.1-13, 46+29) to which the air having cooled the battery pack is discharged (See, e.g., Fig.1-13), and including a cooling device (See, e.g., Fig.1-13, 43) connected to the air discharge port to circulate the interior air to the internal space (See, e.g., Fig.1-13); and a battery cover (See, e.g., Fig.1-13, 4+26) covering the battery case (See, e.g., Fig.1-13), having an inflow hole 
[Claim 3] Regarding Claim 3, Sugitate discloses: wherein the air discharge port connected to the cooling device is disposed at one side of a bottom of the battery case (See, e.g., Fig.1-13), and the air suction port is disposed at another side of a top of the battery case to be spaced apart from the air discharge port (See, e.g., Fig.1-13).
[Claim 4] Regarding Claim 4, Sugitate discloses: wherein the internal space of the battery case has a lower flow path (See, e.g., Fig.1-13, 33+46) connected to the air discharge port below the battery pack (See, e.g., Fig.1-13) and an upper flow path connected to the air suction port above the battery pack (See, e.g., Fig.1-13, 27+4a) around the battery pack (See, e.g., Fig.1-13), and the upper flow path is inclined upward from one side to another side facing the air suction port (See, e.g., Fig.1-13).
[Claim 5] Regarding Claim 5, Sugitate discloses: wherein a gap space (See, e.g., Fig.1-13, 52) is disposed between an upper end of the battery case and the battery cover (See, e.g., Fig.1-13), and the first noise reduction member is interposed in the gap space between the upper end of the battery case and the battery cover (See, e.g., Fig.1-13).
[Claim 6] Regarding Claim 6, Sugitate discloses: wherein the first noise reduction member is bent (See, e.g., Fig.1-13, 38+51) to cover a front end of the battery 
[Claim 7] Regarding Claim 7, Sugitate discloses: wherein the air suction port includes plural portions (See, e.g., Fig.1-13, 27+4a), the plural portions having areas being different from each other (See, e.g., Fig.1-13) and increasing in a direction away from the air discharge port provided with the cooling device (See, e.g., Fig.1-13).
[Claim 8] Regarding Claim 8, Sugitate discloses: wherein the battery case is installed to a vehicle floor (See, e.g., Fig.1-13, 3) and provided with a suction duct (See, e.g., Fig.1-13, 27+45+46) connected to be communicated with the air suction port (See, e.g., Fig.1-13) and extending to the interior to guide the interior air to the internal space (See, e.g., Fig.1-13).
[Claim 9] Regarding Claim 9, Sugitate discloses: wherein the suction duct is disposed at a center of the vehicle in a transverse direction on the vehicle floor on which the battery case is disposed (See, e.g., Fig.1-13), and a suction port through which the interior air is introduced faces the front of the vehicle (See, e.g., Fig.1-13, 27+4a).
[Claim 10] Regarding Claim 10, Sugitate discloses: wherein the suction port includes a grill part (See, e.g., Fig.1-13, 27+4a) having a plurality of holes by a plurality of ribs crossing vertically and laterally (See, e.g., Fig.1-13, 4a).
[Claim 11] Regarding Claim 11, Sugitate discloses: wherein the battery case further includes an electrical component (See, e.g., Fig.1-13, 40+41+42+44), and the electrical component is disposed to be partitioned from the internal space in which the battery pack is accommodated (See, e.g., Fig.1-13), and wherein the battery cover covers the battery case comprising the internal space and the electrical component 
[Claim 12] Regarding Claim 12, Sugitate discloses: wherein the second noise reduction member for the electrical component is bent to cover a front end of the battery case (See, e.g., Fig.1-13, 38+51) facing the front of the vehicle at an upper end of the electrical component (See, e.g., Fig.1-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitate and further in view of Ohkuma et al. (US 9,054,398 B2).
[Claim 2] Regarding Claim 2, Sugitate teaches: wherein the battery case is disposed below a seat of the vehicle (See, e.g., Sugitate: Fig.1-13, 1) and extends in a transverse direction of the vehicle (See, e.g., Sugitate: Fig.1-13), the internal space comprising the battery pack extends in the transverse direction of the vehicle (See, e.g., Sugitate: Fig.1-13)
Sugitate fails to explicitly teach: wherein the battery case is disposed below a back seat of the vehicle.
However, Ohkuma teaches a similar vehicle battery system (See, e.g., Ohkuma: Fig.1-10) wherein a battery case (See, e.g., Ohkuma: Fig.1-10, 14+15) is disposed below a back seat (See, e.g., Ohkuma: Fig.1-10, 30) of the vehicle and extends in a transverse direction of the vehicle (See, e.g., Ohkuma: Fig.1-10), the internal space comprising the battery pack extends in the transverse direction of the vehicle (See, e.g., Ohkuma: Fig.1-10).
Ohkuma teaches that it is well known in the art of vehicle design to provide the battery case below the back seat of the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Sugitate modified with the battery case below the back seat (instead of the front seat) such as taught by Ohkuma, for the purpose of conveniently allocating weight properly in the vehicle for balancing purposes and also for the purpose of providing added protection to the batteries between the rear frame members where common front vehicle impacts will not provide as much damage to the expensive .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAMES M DOLAK/Primary Examiner, Art Unit 3618